Exhibit 10.26
EDISON INTERNATIONAL
2008 EXECUTIVE SEVERANCE PLAN
Effective
December 31, 2008

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE 1
       DEFINITIONS     1  
 
           
ARTICLE 2
       SEVERANCE BENEFITS     5  
 
           
     2.1
  Right to Severance Benefits     5  
     2.2
  Right to Change in Control Severance Benefits     5  
     2.3
  Severance Benefit — Termination by Employer Without Cause (Other than a
Qualifying Termination Event or Termination due to the Eligible Employee’s
Disability)     6  
 
           
 
  2.3.1 Cash Benefit     6  
 
  2.3.2 Health Care Coverage Benefit     7  
 
  2.3.3 Executive Health Enhancement Extension     7  
 
  2.3.4 Survivor Benefit Plan Extension     7  
 
  2.3.5 Outplacement Benefit     8  
 
  2.3.6 Educational Assistance Benefit     8  
 
  2.3.7 Estate and Financial Planning Extension     8  
 
           
     2.4
  Change in Control Severance Benefits     9  
 
           
 
  2.4.1 Senior Officer Enhanced Benefit     9  
 
  2.4.2 Certain Additional Enhanced Benefits     9  
 
           
     2.5
  Termination for Other Reasons     9  
     2.6
  Notice of Termination     10  
 
           
ARTICLE 3
        TAXES     10  
 
           
ARTICLE 4
        EXCISE TAX GROSS-UP     10  
 
           
     4.1
  Gross-Up Payment     10  
     4.2
  Determination of Gross-Up     11  
     4.3
  Notification     11  
     4.4
  Underpayment and Overpayment     13  
 
           
ARTICLE 5
        BENEFICIARY DESIGNATION     14  
 
           
ARTICLE 6
        CONDITIONS RELATED TO BENEFITS     14  
 
           
     6.1
  Nonassignability     14  
     6.2
  No Right to Assets     14  
     6.3
  Payment of Obligations Absolute     15  
     6.4
  Other Benefit Plans     15  

i



--------------------------------------------------------------------------------



 



                      Page
     6.5
  Incapacity     15  
     6.6
  Six Month Delay     16  
     6.7
  Termination of Employment     16  
     6.8
  Re-Employment     16  
 
           
ARTICLE 7
        CLAIMS AND REVIEW PROCEDURES     16  
 
           
     7.1
  Claims Procedures     16  
     7.2
  Dispute Arbitration     17  
 
           
ARTICLE 8
        SUCCESSORS AND ASSIGNMENT     18  
 
           
     8.1
  Successors to an Employer     18  
     8.2
  Sale, Spin-Off, or Liquidation of an Employer     18  
 
           
ARTICLE 9
        ADMINISTRATION OF THE PLAN     19  
 
           
     9.1
  Administrator Action     19  
     9.2
  Powers and Duties of the Administrator     19  
     9.3
  Plan Interpretation     20  
     9.4
  Information     20  
     9.5
  Compensation, Expenses and Indemnity     20  
 
           
ARTICLE 10
        MISCELLANEOUS     20  
 
           
     10.1
  Release and Agreement     20  
     10.2
  Term of the Plan     21  
     10.3
  Employment Status     22  
     10.4
  Gender, Singular and Plural     22  
     10.5
  Validity     22  
     10.6
  Modification     22  
     10.7
  Notice     22  
     10.8
  Applicable Law     23  
     10.9
  WARN Act     23  
     10.10
  Statutes and Regulations     23  

ii



--------------------------------------------------------------------------------



 



EDISON INTERNATIONAL
2008 EXECUTIVE SEVERANCE PLAN
PREAMBLE
Edison International hereby amends and restates the Edison International
Executive Severance Plan effective December 31, 2008. This Plan is intended to
be an “employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended.
The purpose of this Plan is to provide for continuity in the management and
operations of the Employers by offering Eligible Employees of the Affiliates
employment protection and financial security.
ARTICLE 1
DEFINITIONS
Capitalized terms in the text of the Plan are defined as follows:
Administrator means the Compensation and Executive Personnel Committee of the
Board of Directors of EIX.
Affiliate means EIX or any corporation or entity which (i) along with EIX, is a
component member of a “controlled group of corporations’ within the meaning of
Section 414(b) of the Code, and (ii) has approved the participation of its
Executives in the Plan.
Beneficiary means the person or persons or entity designated as such in
accordance with Article 5 of the Plan.
Board means the Board of Directors of EIX.
Cause means the occurrence of either or both of the following:
(1) The Eligible Employee’s conviction for, or pleading guilty or nolo
contendere to, committing an act of fraud, embezzlement, theft, or other act
constituting a felony; or
(2) The willful engaging by the Eligible Employee in misconduct that:
(i) if the event giving rise to the termination of the Eligible Employee’s
employment does not occur during a Protected Period, is in violation of EIX’s
and/or the Eligible Employee’s Employer’s policies and practices applicable to
the Eligible Employee from time to time; or
(ii) if the event giving rise to the termination of the Eligible Employee’s
employment occurs during a Protected Period, would have resulted in the
termination of the Eligible Employee’s employment by EIX or the Eligible
Employee’s Employer under EIX’s and/or the Eligible Employee’s Employer’s
policies and practices applicable to the Eligible Employee in effect immediately
prior to the start of the Protected Period.





--------------------------------------------------------------------------------



 



However, no act or failure to act, on the Eligible Employee’s part, shall be
considered “willful” unless done, or omitted to be done, by the Eligible
Employee not in good faith and without reasonable belief that his or her action
or omission was in the best interest of EIX and his or her Employer.
CEO means the Chief Executive Officer of EIX.
Change in Control means a change in control shall be deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:
(1) Any Person (other than a trustee or other fiduciary holding securities under
an employee benefit plan of EIX) becomes the Beneficial Owner, directly or
indirectly, of securities of EIX representing thirty percent (30%) or more of
the combined voting power of EIX’s then outstanding securities. For purposes of
this clause, “Person” shall mean any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), except that such term shall not include one or
more underwriters acquiring newly-issued voting securities (or securities
convertible into voting securities) directly from EIX with a view towards
distribution; and the term “Beneficial Owner” shall mean as defined under
Rule 13d-3 promulgated under the Exchange Act.
(2) On any day after the Effective Date (the “Reference Date”) Continuing
Directors cease for any reason to constitute a majority of the Board. A director
is a “Continuing Director” if he or she either:
(i) was a member of the Board on the applicable Initial Date (an “Initial
Director”); or
(ii) was elected to the Board, or was nominated for election by EIX’s
shareholders, by a vote of at least two-thirds (2/3) of the Initial Directors
then in office.
A member of the Board who was not a director on the applicable Initial Date
shall be deemed to be an Initial Director for purposes of clause (ii) above if
his or her election, or nomination for election by EIX’s shareholders, was
approved by a vote of at least two-thirds (2/3) of the Initial Directors
(including directors elected after the applicable Initial Date who are deemed to
be Initial Directors by application of this provision) then in office. For these
purposes, “Initial Date” means the later of (i) the Effective Date or (ii) the
date that is two years before the Reference Date.
(3) EIX is liquidated; all or substantially all of EIX’s assets are sold in one
or a series of related transactions; or EIX is merged, consolidated, or
reorganized with or involving any other corporation, other than a merger,
consolidation, or reorganization that results in the voting securities of EIX
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of EIX (or such surviving entity) outstanding immediately
after such merger, consolidation, or reorganization. Notwithstanding the
foregoing, a bankruptcy of EIX or a sale or spin-off of an affiliate of EIX
(short of a dissolution of EIX or a liquidation of substantially all of EIX’s
assets, determined on an aggregate basis) will not constitute a Change in
Control of EIX.

2



--------------------------------------------------------------------------------



 



(4) The consummation of such other transaction that the Board may, in its
discretion in the circumstances, declare to be a Change in Control of EIX for
purposes of this Plan.
COBRA means the health care continuation coverage requirements set forth in
Section 4980B of the Code.
Code means the Internal Revenue Code of 1986, as amended.
Disability means the Eligible Employee (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months or (ii) is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under a plan covering employees of the
Employer.
Effective Date means December 31, 2008.
EIX means Edison International, or any successor thereto as provided in
Section 8.1.
Eligible Employee means an Executive of an Affiliate or an employee of an
Affiliate who was an Executive of an Affiliate after a Potential Change in
Control (unless and until the Board declares in good faith that the
circumstances giving rise to the Potential Change in Control will not result in
an actual Change in Control or an actual Change in Control occurs) or during a
Protected Period.
Employer means the Affiliate employing the Eligible Employee. As the context may
require, an Eligible Employee’s Employer means the Employer that employs or last
employed the Eligible Employee.
Exchange Act means the United States Securities Exchange Act of 1934, as
amended.
Executive means an Employee of an Affiliate who is designated an Executive by
the Chief Executive Officer of that Affiliate or who is elected as a Vice
President or officer of higher rank by the board of that Affiliate or the Board
of EIX.
Executive Retirement Plan means the EIX 2008 Executive Retirement Plan, as
amended from time to time, or any similar or successor plan sponsored by an
Employer.
Good Reason means, without the Eligible Employee’s express written consent, the
occurrence of any one or more of the following during the Protected Period:
(1) A material diminution in the Eligible Employee’s authorities, duties, and/or
responsibilities.
(2) A material diminution by the Eligible Employee’s Employer of the Eligible
Employee’s Salary as in effect on the Effective Date, or as the same shall be
increased from time to time.

3



--------------------------------------------------------------------------------



 



(3) The relocation of the Eligible Employee’s principal office more than 50
miles from the Eligible Employee’s principal office.
(4) Any other action or inaction that constitutes a material breach by the
Employer of the agreement under which the Eligible Employee provides services.
The foregoing events shall only constitute “Good Reason” if the Eligible
Employee provides notice to the Employer of the existence of the condition
within 90 days of its initial existence and the Employer does not remedy the
condition within 30 days.
Person shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a group as
contemplated by Sections 13(d)(3) and 14(d)(2) thereof.
Plan means the EIX 2008 Executive Severance Plan.
Potential Change in Control shall be deemed to have occurred as of the first day
that any one or more of the following conditions shall have been satisfied:
(1) Any Person (other than a trustee or other fiduciary holding securities under
an employee benefit plan of EIX or of an EIX affiliate):
(i) announces an intention to take action which, if consummated, would result in
a Change in Control; or
(ii) becomes the Beneficial Owner, directly or indirectly, of securities of EIX
representing fifteen percent (15%) or more of the combined voting power of EIX’s
then outstanding securities. For purposes of this clause, “Person” (and “group”
as used in the definition of Person) shall not include one or more underwriters
acquiring newly-issued voting securities (or securities convertible into voting
securities) directly from EIX with a view towards distribution.
(2) EIX enters into an agreement that, if consummated, would result in a Change
in Control.
(3) The Board declares that a Potential Change in Control has occurred for
purposes of this Plan.
Protected Period means the period related to a Change in Control that is deemed
to commence on the date that is six months before the date of the actual Change
in Control and end on the date that is two years after the Change in Control.
Qualifying Termination Event means, as to an Eligible Employee, the occurrence
of one or both of the following events within the Protected Period corresponding
to a Change in Control:
(1) A termination of the Eligible Employee’s employment by his or her Employer,
without the Eligible Employee’s consent, for reasons other than Cause or
Disability; or

4



--------------------------------------------------------------------------------



 



(2) A termination of employment by the Eligible Employee for Good Reason;
provided that the termination of employment is in no event later than two years
following the initial existence of the Good Reason condition.
Salary means the Eligible Employee’s basic pay from the Employer (excluding
bonuses, special awards, commissions, severance pay, and other non-regular forms
of compensation).
Separation from Service occurs when an Eligible Employee dies, retires, or
otherwise has a termination of employment from the Employer that constitutes a
“separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.
Target Bonus Percentage means the target, stated as a percentage of salary,
fixed by the CEO of the Employer or by the Administrator for the bonus to be
awarded to the Eligible Employee pursuant to the terms of the Executive
Incentive Compensation Plan, the 2007 Performance Incentive Plan or a successor
plan governing annual executive bonuses.
Termination Date means, in the case of an Eligible Employee who becomes entitled
to benefits under this Plan, the day on which the Eligible Employee incurs a
Separation from Service in connection with the event that entitles the Eligible
Employee to such benefits.
ARTICLE 2
SEVERANCE BENEFITS
2.1 Right to Severance Benefits
Subject to Sections 8.2 and 10.1, an Eligible Employee shall be entitled to
receive from his or her Employer the benefits described in Section 2.3 if the
Eligible Employee’s employment by his or her Employer is terminated by the
Employer without Cause (and other than due to the Eligible Employee’s
Disability). Notwithstanding anything else contained herein to the contrary, an
Eligible Employee shall not be entitled to receive the benefits described in
Section 2.3 if the Eligible Employee is entitled to benefits under or as
described in Section 2.2.
2.2 Right to Change in Control Severance Benefits
Subject to Sections 8.2 and 10.1, an Eligible Employee shall be entitled to
receive the benefits described in Section 2.4 if the Eligible Employee incurs a
Qualifying Termination Event. If more than one Qualifying Termination Event
occurs with respect to an Eligible Employee, such events shall constitute a
single Qualifying Termination Event and the provisions of Section 2.4 shall
apply with respect to the Eligible Employee only once. An Eligible Employee’s
continued employment shall not constitute a consent to, or a waiver of rights
with respect to, any circumstances constituting Good Reason for purposes of
determining if a Qualifying Termination Event has occurred with respect to the
Eligible Employee.

5



--------------------------------------------------------------------------------



 



2.3 Severance Benefit — Termination by Employer Without Cause (Other than a
Qualifying Termination Event or Termination due to the Eligible Employee’s
Disability)
In the event that an Eligible Employee becomes entitled to receive benefits in
accordance with Section 2.1, then the Eligible Employee shall be entitled to the
benefits described in Sections 2.3.1 through 2.3.7 below.
2.3.1 Cash Benefit
The Eligible Employee’s Employer shall pay to the Eligible Employee a
non-discounted cash amount equal to the sum of the following:
(a) an amount equal to the greater of:
(1) one times the highest annualized rate of the Eligible Employee’s Salary in
effect at any time during the 24-month period ending on the Eligible Employee’s
Termination Date, or
(2) one times the highest weekly rate of the Eligible Employee’s Salary in
effect at any time during the 24-month period ending on the Eligible Employee’s
Termination Date multiplied by the number of weeks that would have been used (if
the Eligible Employee had not been an Executive) to determine the Eligible
Employee’s cash severance benefit under the non-executive severance plan (if
any) maintained by the Eligible Employee’s Employer and as in effect on the
Eligible Employee’s Termination Date;
(b) except as provided in EIX’s 2008 Executive Bonus Program (or successor
annual bonus program for the relevant year) as to an Eligible Employee who is
covered by such program, in the calendar year in which the Eligible Employee’s
Termination Date occurs, a pro rata portion (based on the number of weekdays
that elapsed in the calendar year in which the Eligible Employee’s Termination
Date occurs between the start of that calendar year and the Eligible Employee’s
Termination Date) of the Eligible Employee’s highest Target Bonus Percentage in
effect at any time during the 24-month period ending on the Eligible Employee’s
Termination Date multiplied by the Eligible Employee’s highest annualized Salary
in effect at any time during such 24-month period; and
(c) an amount equal to the highest annualized rate of the Eligible Employee’s
Salary in effect at any time during the 24-month period ending on the Eligible
Employee’s Termination Date times the Eligible Employee’s highest Target Bonus
Percentage in effect at any time during the 24-month period ending on the
Eligible Employee’s Termination Date.
The amount determined under this Section 2.3.1 shall be paid as a lump sum
without notice or demand no later than the date that is the 15th day of the
third month following the end of the Eligible Employee’s taxable year in which
his or her Separation from Service occurred but only if EIX has timely received
from the Eligible Employee the agreement referenced in Section 10.1.

6



--------------------------------------------------------------------------------



 



2.3.2 Health Care Coverage Benefit
(a) The Eligible Employee will be eligible to participate in EIX’s retiree
health care program if, under the terms of the non-executive severance plan (if
any) maintained by the Eligible Employee’s Employer and as in effect on the
Eligible Employee’s Termination Date, the Eligible Employee would otherwise have
been eligible (if he or she had not been an Executive) for participation in
EIX’s retiree health care program by virtue of his or her age and service.
(b) If the Eligible Employee is not eligible for EIX’s retiree health care
program in accordance with Section 2.3.2(a) or is not otherwise eligible for
EIX’s retiree health care program, the Eligible Employee will receive an
extension of health care coverage for a period following the Eligible Employee’s
Termination Date that is the greater of 12 months or the extension period for
which the Eligible Employee would have been eligible (if he or she had not been
an Executive) under the non-executive severance program (if any) maintained by
the Eligible Employee’s Employer and as in effect on the Eligible Employee’s
Termination Date but in no event longer than the maximum period the Eligible
Employee would be entitled to continuation coverage under COBRA. Any continued
coverage in accordance with the preceding sentence shall be on terms similar to
those as in effect under the Eligible Employee’s Employer’s health care program
in effect with respect to the Eligible Employee immediately before the
termination of his or her employment and based on the Eligible Employee’s
coverage elections in effect at such time. Notwithstanding Section 6.3 to the
contrary, EIX and/or the Eligible Employee’s Employer, as applicable, shall not
be obligated to continue such coverage if the Eligible Employee obtains similar
coverage from any successor employer. EIX and/or the Eligible Employee’s
Employer, as applicable, shall give the Eligible Employee the required COBRA
benefit continuation notice prior to (and the Eligible Employee’s eligibility
for continuation benefits under COBRA shall commence as of) the end of the
applicable period determined as set forth above.
2.3.3 Executive Health Enhancement Extension
If the Eligible Employee was eligible to participate in the EIX-sponsored
Executive Health Enhancement Program at any point during the 12 months preceding
the Eligible Employee’s Termination Date, the Eligible Employee will remain
eligible to participate in the program during the one-year period commencing on
the Eligible Employee’s Termination Date. To the extent any reimbursements made
under the program are taxable to the Eligible Employee and provide for a
deferral of compensation within the meaning of Section 409A of the Code, such
reimbursements shall be paid to the Eligible Employee on or before the last day
of the Eligible Employee’s taxable year following the taxable year in which the
expense was incurred and shall not be subject to liquidation or exchange for
other benefits and the reimbursements that the Eligible Employee receives in one
taxable year shall not affect the amount of reimbursements that the Eligible
Employee receives in any other taxable year.
2.3.4 Survivor Benefit Plan Extension
If the Eligible Employee was eligible to participate in the EIX 2008 Survivor
Benefit Plan (or predecessor plan) at any point during the 12 months preceding
the Eligible Employee’s Termination Date, the Eligible Employee will be entitled
to continued coverage under such

7



--------------------------------------------------------------------------------



 



Survivor Benefit Plan for the one-year period commencing on the Eligible
Employee’s Termination Date.
2.3.5 Outplacement Benefit
The Eligible Employee shall be entitled to reimbursement of up to $20,000 for
reasonable outplacement costs incurred in the two-year period commencing on his
or her Termination Date. Any such reimbursements shall be paid to the Eligible
Employee by the end of the third taxable year of the Eligible Employee following
the taxable year in which the Eligible Employee’s Separation from Service
occurred.
2.3.6 Educational Assistance Benefit
The Eligible Employee shall be entitled to the educational assistance benefit to
which he or she would have been entitled (if he or she had not been an
executive) under the non-executive severance plan, if any, maintained by his or
her Employer and as in effect on the Eligible Employee’s Termination Date. To
the extent any educational assistance benefits or reimbursements are taxable to
the Eligible Employee and provide for a deferral of compensation within the
meaning of Section 409A of the Code, any such reimbursements or benefits shall
be paid to the Eligible Employee on or before the last day of the Eligible
Employee’s taxable year following the taxable year in which the expense was
incurred, shall not be subject to liquidation or exchange for other benefits and
the reimbursements or benefits that the Eligible Employee receives in one
taxable year shall not affect the amount of reimbursements or benefits that the
Eligible Employee receives in any other taxable year.
2.3.7 Estate and Financial Planning Extension
If the Eligible Employee was eligible to participate in the Estate and Financial
Planning Program of an Employer at any point during the 12 months preceding the
Eligible Employee’s Termination Date, the Eligible Employee will be eligible to
participate in the program during the one-year period commencing on the Eligible
Employee’s Termination Date. Notwithstanding the above, if after receiving one
additional year of age and service credit, the Eligible Employee is at least age
55 with at least five years of service or has at least 68 total points of age
plus years of service (in each case, as years of service are determined for
vesting purposes under the Executive Retirement Plan) as of the Eligible
Employee’s Termination Date, then the normal terms of the Estate and Financial
Planning Program for retirement will apply with respect to the Eligible
Employee. Notwithstanding the foregoing, to the extent any reimbursement of
estate and financial planning costs or provision of estate and financial
planning services is taxable to the Eligible Employee and provides for a
deferral of compensation within the meaning of Section 409A of the Code, such
reimbursements or services provided will be subject to the following conditions:
(1) the amount of expense eligible for reimbursement or services provided during
the Eligible Employee’s taxable year does not affect the expenses eligible for
reimbursement or services provided in any other taxable year, (2) the
reimbursement of an eligible expense is made on or before the last day of the
Eligible Employee’s taxable year following the taxable year in which the expense
was incurred, and (3) the right to reimbursement or the provision of services is
not subject to liquidation or exchange for another benefit.

8



--------------------------------------------------------------------------------



 



2.4 Change in Control Severance Benefits
If an Eligible Employee incurs a Qualifying Termination Event, the Eligible
Employee shall be entitled to the benefits described in Sections 2.3.1 through
2.3.7 above, subject to the following subsections of this Section 2.4.
2.4.1 Senior Officer Enhanced Benefit
If the Eligible Employee was a Senior Vice President or an officer of higher
rank within the 12-month period preceding his or her Termination Date but is not
covered by Section 2.4.2, then the Eligible Employee will be entitled to the
benefit modifications described in this Section 2.4.1. “Two times” will be
substituted for “one times” in Section 2.3.1, including for purposes of
determining the Eligible Employee’s benefit under Section 2.3.1(c). “Two-year
period” will be substituted for “one-year period” in Sections 2.3.3, 2.3.4, and
2.3.7. “$30,000” will be substituted for “$20,000” in Section 2.3.5. Benefits
under Section 2.3.2 will be extended to the maximum period permitted under
COBRA.
2.4.2 Certain Additional Enhanced Benefits
If the Eligible Employee was the Chief Executive Officer of EIX, Southern
California Edison, Edison Mission Group, or the General Counsel or Chief
Financial Officer of EIX within the 12-month period preceding his or her
Termination Date, then the Eligible Employee will be entitled to the benefit
modifications described in this Section 2.4.2. “Three times” will be substituted
for “one times” in Section 2.3.1, including for purposes of determining the
Eligible Employee’s benefit under Section 2.3.1(c). “Three-year period” will be
substituted for “one-year period” in Sections 2.3.3, 2.3.4 and 2.3.7. “$50,000”
will be substituted for “$20,000” in Section 2.3.5. Benefits under Section 2.3.2
will be extended to the maximum period permitted under COBRA.
2.5 Termination for Other Reasons
Except as expressly provided below, EIX and an Eligible Employee’s Employer
shall have no obligations (or no further obligations, as the case may be) to the
Eligible Employee under this Plan if:
(a) the Eligible Employee’s employment is terminated by his or her Employer for
Cause;
(b) the Eligible Employee terminates his or her employment with his or her
Employer during a Protected Period other than for Good Reason;
(c) the Eligible Employee’s employment by his or her Employer terminates due to
the Eligible Employee’s Disability or death;
(d) the Eligible Employee terminates his or her employment with his or her
Employer for any reason if the termination occurs outside of a Protected Period;
or
(e) the Eligible Employee is employed by an Employer that is sold, spun off, or
liquidated and the Eligible Employee is no longer covered by this Plan as
provided in Section 8.2 or the Eligible Employee does not timely comply with
Section 10.1. Notwithstanding anything else

9



--------------------------------------------------------------------------------



 



contained herein to the contrary, a termination of an Eligible Employee’s
employment on account of the Eligible Employee reaching mandatory retirement
age, as such age may be defined from time to time in policies adopted by EIX or
his or her Employer prior to the commencement of the Protected Period, to the
extent such policies are applicable to the Eligible Employee immediately prior
to the commencement of the Protected Period and to the extent such policies are
consistent with applicable law, shall not entitle the Eligible Employee to the
benefits described in Section 2.3 and shall not be a Qualifying Termination
Event unless the Eligible Employee was otherwise able to terminate employment
for Good Reason immediately prior to his or her retirement and his or her
retirement occurred during a Protected Period.
2.6 Notice of Termination
Any termination of an Eligible Employee’s employment by his or her Employer for
Cause or by an Eligible Employee for Good Reason shall be communicated by Notice
of Termination. For purposes of this Plan, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Plan relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Eligible
Employee’s employment under the provision so indicated. The Notice of
Termination shall be effective on the date specified in Section 10.7 of this
Plan.
ARTICLE 3
TAXES
EIX and/or the Eligible Employee’s Employer, as applicable, has the right to
withhold from any amount otherwise payable to an Eligible Employee under or
pursuant to this Plan the amount of any taxes that EIX or such Employer may
legally be required to withhold with respect to such payment (including, without
limitation, any United States Federal taxes, and any other state, city, or local
taxes). In the event that tax withholding is required with respect to amounts or
benefits payable or deliverable by EIX or the Eligible Employee’s Employer to an
Eligible Employee and EIX or the Employer cannot satisfy its tax withholding
obligations in the manner described in the preceding sentence, EIX or the
Employer may require the Eligible Employee to pay or provide for the payment of
such required tax withholding as a condition to the payment or delivery of such
amounts or benefits. Each Eligible Employee, former Eligible Employee and
Beneficiary shall be solely responsible for all income and employment taxes
arising in connection with participation in this Plan or benefits hereunder.
ARTICLE 4
EXCISE TAX GROSS-UP
4.1 Gross-Up Payment
In the event it is determined (pursuant to Section 4.2) or finally determined
(as defined in Section 4.3(c)) that any payment, distribution, transfer, or
benefit by an Eligible Employee’s Employer, or a direct or indirect subsidiary
or affiliate of that Employer, to or for the benefit of the Eligible Employee or
the Eligible Employee’s dependents, heirs or beneficiaries (whether such
payment, distribution, transfer, benefit or other event occurs pursuant to the
terms of this Plan or otherwise, but determined without regard to any additional
payments required under this Article 6) (each a “Payment” and collectively the
“Payments”) is subject to the excise tax

10



--------------------------------------------------------------------------------



 



imposed by Section 4999 of the Code, and any successor provision or any
comparable provision of state or local income tax law (collectively,
“Section 4999”), or any interest, penalty or addition to tax is incurred by the
Eligible Employee with respect to such excise tax (such excise tax, together
with any such interest, penalty, and addition to tax, hereinafter collectively
referred to as the “Excise Tax”), then the Eligible Employee’s Employer shall
pay to the Eligible Employee (or to the applicable taxing authority on the
Eligible Employee’s behalf) an additional cash payment (hereinafter referred to
as the “Gross-Up Payment”) equal to an amount such that after payment by the
Eligible Employee of all taxes, interest, penalties, additions to tax and costs
imposed or incurred with respect to the Gross-Up Payment (including, without
limitation, any income and excise taxes imposed upon the Gross-Up Payment), the
Eligible Employee retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon such Payment or Payments. This provision is intended to put the
Eligible Employee in the same position as the Eligible Employee would have been
had no Excise Tax been imposed upon or incurred as a result of any Payment. Any
payment under this Section 4.1 shall be paid to the Eligible Employee by the end
of the Eligible Employee’s taxable year following the taxable year in which the
Eligible Employee pays the related taxes.
4.2 Determination of Gross-Up
(a) Except as provided in Section 4.3, the determination that a Payment is
subject to an Excise Tax shall be made in writing by the principal certified
public accounting firm then retained by EIX to audit its annual financial
statements (the “Accounting Firm”). Such determination shall include the amount
of the Gross-Up Payment and detailed computations thereof, including any
assumptions used in such computations. Any determination by the Accounting Firm
will be binding on EIX, the Eligible Employee’s Employer and the Eligible
Employee.
(b) For purposes of determining the amount of the Gross-Up Payment, the Eligible
Employee shall be deemed to pay Federal income taxes at the highest marginal
rate of Federal income taxation in the calendar year in which the Gross-Up
Payment is to be made. Such highest marginal rate shall take into account the
loss of itemized deductions by the Eligible Employee and shall also include the
Eligible Employee’s share of the hospital insurance portion of FICA and state
and local income taxes at the highest marginal rate of taxation in the state and
locality of the Eligible Employee’s residence on the date of his or her
Qualifying Termination Event, net of the maximum reduction in Federal income
taxes that could be obtained from the deduction of such state and local taxes.
4.3 Notification
(a) The Eligible Employee shall notify EIX and his or her Employer (if other
than EIX) in writing of any claim by the Internal Revenue Service (or any
successor thereof) or any state or local taxing authority (individually or
collectively, the “Taxing Authority”) that, if successful, would require the
payment by the Eligible Employee’s Employer of a Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than 30 days
after the Eligible Employee receives written notice of such claim and shall
apprise EIX and his or her Employer of the nature of such claim and the date on
which such claim is requested to be paid; provided, however, that failure by the
Eligible Employee to give such notice within such 30-day period shall not result
in a waiver or forfeiture of any of the Eligible Employee’s rights under this

11



--------------------------------------------------------------------------------



 



Article 4 except to the extent of actual damages suffered by EIX or the Eligible
Employee’s Employer as a result of such failure. The Eligible Employee shall not
pay such claim prior to the expiration of the 15-day period following the date
on which the Eligible Employee gives such notice to EIX and his or her Employer
(or such shorter period ending on the date that any payment of taxes, interest,
penalties or additions to tax with respect to such claim is due). If EIX or the
Eligible Employee’s Employer notifies the Eligible Employee in writing prior to
the expiration of such 15-day period (regardless of whether such claim was
earlier paid as contemplated by the preceding parenthetical) that it desires to
contest such claim, the Eligible Employee shall:
(1) give EIX and the Eligible Employee’s Employer any information reasonably
requested by EIX or the Eligible Employee’s Employer relating to such claim;
(2) take such action in connection with contesting such claim as EIX or the
Eligible Employee’s Employer shall reasonably request in writing from time to
time, including, without limitation, accepting legal representation with respect
to such claim by an attorney selected by EIX or the Eligible Employee’s
Employer;
(3) cooperate with EIX and the Eligible Employee’s Employer in good faith in
order effectively to contest such claim; and
(4) permit EIX and the Eligible Employee’s Employer to participate in any
proceedings relating to such claim; provided, however, that the Eligible
Employee’s Employer shall bear and pay directly all attorneys fees, costs and
expenses (including additional interest, penalties and additions to tax)
incurred in connection with such contest and shall indemnify and hold the
Eligible Employee harmless, on an after-tax basis, for all taxes (including,
without limitation, income and excise taxes), interest, penalties and additions
to tax imposed in relation to such claim and in relation to the payment of such
costs and expenses or indemnification. Any payments required by this
Section 4.3(a)(4) shall be paid by the end of the Eligible Employee’s taxable
year following taxable year in which the proceedings are “finally determined” as
provided for in Section 4.3(d).
(b) Without limitation on the foregoing provisions of this Section 4.3, and to
the extent its actions do not unreasonably interfere with or prejudice the
Eligible Employee’s disputes with the Taxing Authority as to other issues, EIX
and the Eligible Employee’s Employer shall control all proceedings taken in
connection with such contest and, in its or their reasonable discretion, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the Taxing Authority in respect of such claim and may, at its
or in their sole option, either direct the Eligible Employee to pay the tax,
interest or penalties claimed and sue for a refund or contest the claim in any
permissible manner, and the Eligible Employee agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as EIX or the Eligible
Employee’s Employer shall determine; provided, that any extension of the statute
of limitations relating to payment of taxes, interest, penalties or additions to
tax for the taxable year of the Eligible Employee with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount; and, provided, further, that any settlement of any claim shall be
reasonably acceptable to the Eligible Employee, and EIX’s and the Eligible
Employee’s Employer’s control of the contest shall be limited to issues

12



--------------------------------------------------------------------------------



 



with respect to which a Gross-Up Payment would be payable hereunder, and the
Eligible Employee shall be entitled to settle or contest, as the case may be,
any other issue.
(c) If, after receipt by the Eligible Employee of a reimbursement amount paid by
the Eligible Employee’s Employer pursuant to this Article 4, the Eligible
Employee receives any refund with respect to such claim, the Eligible Employee
shall (subject to the Eligible Employee’s Employer’s complying with the
requirements of this Article 4) promptly pay to the Eligible Employee’s Employer
an amount equal to such refund (together with any interest paid or credited
thereof after taxes applicable thereto), net of any taxes (including, without
limitation, any income or excise taxes), interest, penalties or additions to tax
and any other costs incurred by the Eligible Employee in connection with such
advance, after giving effect to such repayment.
(d) For purposes of this Article 4, whether the Excise Tax is applicable to a
Payment shall be deemed to be “finally determined” upon the earliest of:
(1) the expiration of the 15-day period referred to in Section 4.3(a) if EIX or
the Eligible Employee’s Employer has not notified the Eligible Employee that it
intends to contest the underlying claim,
(2) the expiration of any period following which no right of appeal exists,
(3) the date upon which a closing agreement or similar agreement with respect to
the claim is executed by the Eligible Employee and the Taxing Authority (which
agreement may be executed only in compliance with this section), or
(4) the receipt by the Eligible Employee of notice from EIX or the Eligible
Employee’s Employer that it no longer seeks to pursue a contest (which shall be
deemed received if EIX or the Eligible Employee’s Employer does not, within
15 days following receipt of a written inquiry from the Eligible Employee,
affirmatively indicate in writing to the Eligible Employee that EIX or the
Eligible Employee’s Employer intends to continue to pursue such contest).
4.4 Underpayment and Overpayment
It is possible that no Gross-Up Payment will initially be made but that a
Gross-Up Payment should have been made, or that a Gross-Up Payment will
initially be made in an amount that is less than what should have been made
(either of such events is referred to as an “Underpayment”). It is also possible
that a Gross-Up Payment will initially be made in an amount that is greater than
what should have been made (an “Overpayment”). The determination of any
Underpayment or Overpayment shall be made by the Accounting Firm in accordance
with Section 4.2. In the event of an Underpayment, the amount of any such
Underpayment shall be paid to the Eligible Employee as an additional Gross-Up
Payment. In the event of an Overpayment, the Eligible Employee shall repay the
amount of such Overpayment to the Employer with interest at the applicable
Federal rate provided for in Section 1274(d) of the Code from the date of the
Overpayment to the date of the repayment of such amount. In such case, the
amount of the repayment obligation shall be subject to reduction to the extent
necessary to put the Eligible Employee in the same after-tax position as if such
Overpayment were never made. The amount of any such reduction to the repayment
obligation shall be determined by the

13



--------------------------------------------------------------------------------



 



Accounting Firm in accordance with the principles set forth in Section 4.2. The
Eligible Employee shall repay the amount of the Overpayment (after reduction, if
any, and with interest as provided above) to the Eligible Employee’s Employer as
soon as administratively practicable after EIX or the Eligible Employee’s
Employer notifies the Eligible Employee of (a) the Accounting Firm’s
determination that an Overpayment was made and (b) the amount to be repaid.
ARTICLE 5
BENEFICIARY DESIGNATION
The Eligible Employee will have the right, at any time, to designate any person
or persons as Beneficiary (both primary and contingent) to whom payment under
the Plan will be made in the event of the Eligible Employee’s death. The
Beneficiary designation will be effective when it is submitted in writing to the
Administrator during the Eligible Employee’s lifetime on a form prescribed by
the Administrator.
The submission of a new Beneficiary designation will cancel all prior
Beneficiary designations. Any finalized divorce or marriage of an Eligible
Employee subsequent to the date of a Beneficiary designation will revoke such
designation, unless in the case of divorce the previous spouse was not
designated as a Beneficiary, and unless in the case of marriage the Eligible
Employee’s new spouse has previously been designated as Beneficiary. The spouse
of a married Eligible Employee must consent in writing to any designation of a
Beneficiary other than the spouse.
If an Eligible Employee fails to designate a Beneficiary as provided above, or
if the Beneficiary designation is revoked by marriage, divorce, or otherwise
without execution of a new designation, or if every person designated as
Beneficiary predeceases the Eligible Employee, then the Administrator will
direct the distribution of the benefits to the Eligible Employee’s estate. If a
primary Beneficiary dies after commencement of payments to the Beneficiary but
prior to completion of benefits under this Plan, and no contingent Beneficiary
has been designated by the Eligible Employee, any remaining payments will be
paid to the primary Beneficiary’s Beneficiary, if one has been designated, or to
the Beneficiary’s estate.
ARTICLE 6
CONDITIONS RELATED TO BENEFITS
6.1 Nonassignability
The benefits provided under the Plan may not be alienated, assigned,
transferred, pledged or hypothecated by or to any person or entity, at any time
or any manner whatsoever. These benefits will be exempt from the claims of
creditors of any Eligible Employee or other claimants and from all orders,
decrees, levies, garnishment or executions against any Eligible Employee to the
fullest extent allowed by law.
6.2 No Right to Assets
The benefits paid under the Plan will be paid from the general funds of the
Employer who last employs the Eligible Employee immediately prior to the time
that the Eligible Employee

14



--------------------------------------------------------------------------------



 



becomes entitled to benefits hereunder, and the Eligible Employee and any
Beneficiary will be no more than unsecured general creditors of the Employer
with no special or prior right to any assets of the Employer for payment of any
obligations hereunder. Neither the Eligible Employee nor the Beneficiary will
have a claim to benefits from any other Affiliate.
6.3 Payment of Obligations Absolute
Subject to the Eligible Employee’s timely compliance with Section 10.1 and the
agreement contemplated thereby, each Employer’s obligation to make the payments
and the arrangements provided for herein shall be absolute and unconditional,
and shall not be affected by any circumstances, including, without limitation,
any offset, counterclaim, recoupment, defense, or other right which the Employer
may have against the Eligible Employee or anyone else. Each and every payment
made hereunder by an Employer shall be final, and the Employer shall not seek to
recover all or any part of such payment from the Eligible Employee or from
whomsoever may be entitled thereto, for any reasons whatsoever, except as
otherwise provided in Article 4 or Article 8 and subject to the Eligible
Employee’s timely compliance with Section 10.1 and the agreement contemplated
thereby. Eligible Employees shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Plan, and the obtaining of any such other employment shall in no event
effect any reduction of an Employer’s obligations to make the payments and
arrangements required to be made under this Plan except as provided in
Section 2.3.2(b).
6.4 Other Benefit Plans
All payments, benefits and amounts provided under this Plan shall be in addition
to and not in substitution for any pension rights under EIX’s or other
Employer’s tax-qualified pension plans in which the Eligible Employee
participates, and any disability, workers’ compensation or EIX or other Employer
benefit plan distribution that an Eligible Employee is entitled to, under the
terms of any such plan, at the time his or her employment by his or her Employer
terminates. Notwithstanding the foregoing, this Plan shall not create an
inference that any duplicate payments shall be required, and notwithstanding
anything else contained herein to the contrary, any severance benefits otherwise
payable or deliverable under this Plan to a Participant shall be offset or
reduced by the amount of severance benefits payable or deliverable to the
Participant under any other plan, program, or agreement of or with EIX, the
Participant’s Employer, or their respective Affiliates. Payments received by a
person under this Plan shall not be deemed a part of the person’s compensation
for purposes of determining the person’s benefits under any employee welfare,
pension or other benefit plan or arrangement, if any, provided by an Employer,
except where explicitly provided under the terms of such plan or arrangement.
6.5 Incapacity
If any person entitled to payments under this Plan is incapacitated and unable
to use such payments in his or her own best interest, EIX may direct that
payments (or any portion) be made to that person’s legal guardian or
conservator, or that person’s spouse, as an alternative to payment to the person
unable to use the payments. EIX will have no obligation to supervise the use of
such payments, and court-appointed guardianship or conservatorship may be
required.

15



--------------------------------------------------------------------------------



 



6.6 Six Month Delay
Notwithstanding any other provisions of the plan, any payment or benefit
otherwise required to be made after an Eligible Employee’s Separation from
Service that the Employer reasonably determines is subject to
Section 409A(a)(2)(B)(i) of the Code shall not be paid until the earlier of
(1) six months after the date of the Eligible Employee’s Separation from Service
or (2) the Eligible Employee’s death.
6.7 Termination of Employment
Notwithstanding anything else contained herein to the contrary, a Participant
shall not be deemed to have terminated employment or had a Separation from
Service if his or her employment by an Employer terminates but he or she
continues as an employee of another Affiliate.
6.8 Re-Employment
Notwithstanding anything else contained herein to the contrary, a Participant
shall have no right to severance benefits hereunder (pursuant to Sections 2.3 or
2.4 or otherwise) with respect to a termination of his or her employment if, in
connection with such termination, he or she is otherwise entitled to severance
benefits under this Plan but, prior to the payment or delivery (or commencement
of payment or delivery, as the case may be) of such benefits, the Participant
becomes re-employed by his or her Employer or by another Affiliate.
Notwithstanding anything else contained herein to the contrary, a Participant’s
right to continuing or additional benefits under this Plan (including any right
to continue participating in or receive benefits under a plan as provided for in
Section 2.3) shall automatically terminate (but the Participant shall have no
obligation to re-pay benefits previously paid) if the Participant becomes
re-employed by his or her Employer or by another Affiliate. If a Participant is
re-employed and his or her employment is subsequently terminated and the
Participant again becomes entitled to severance benefits under the terms of this
Plan in connection with such later termination of employment, the amount of cash
severance payments otherwise payable to the Participant pursuant to
Section 2.3.1 in connection with such later termination of employment shall be
reduced by the amount of any severance payments paid under this Plan to the
Participant within the 24 months prior to such later termination of employment
in connection with any prior termination of his or her employment.
ARTICLE 7
CLAIMS AND REVIEW PROCEDURES
7.1 Claims Procedures
(a) The Administrator will notify an Eligible Employee or his or her Beneficiary
(or person submitting a claim on behalf of an Eligible Employee or Beneficiary)
(a “claimant”) in writing, within 90 days after his or her written application
for benefits, of his or her eligibility or noneligibility for benefits under the
Plan. If the Administrator determines that a claimant is not eligible for
benefits or full benefits, the notice will set forth (1) the specific reasons
for the denial, (2) a specific reference to the provisions of the Plan on which
the denial is based, (3) a description of any additional information or material
necessary for the claimant to perfect his or her claim, and a description of why
it is needed, and (4) an explanation of the Plan’s claims

16



--------------------------------------------------------------------------------



 



review procedure and other appropriate information as to the steps to be taken
if the claimant wishes to have the claim reviewed. If the Administrator
determines that there are special circumstances requiring additional time to
make a decision, the Administrator will notify the claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional 90-day period.
(b) If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 60 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Administrator of the petition, the
Administrator will afford the claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator in writing, and the claimant
(or counsel) will have the right to review the pertinent documents. The
Administrator will notify the claimant of its decision in writing within the
60-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the claimant and the specific provisions
of the Plan on which the decision is based. If, due to special circumstances
(for example, because of the need for a hearing), the 60-day period is not
sufficient, the decision may be deferred for up to another 60-day period at the
election of the Administrator, but notice of this deferral will be given to the
claimant. In the event of the death of the Eligible Employee, the same
procedures will apply to the Eligible Employee’s Beneficiaries.
7.2 Dispute Arbitration
(a) Notwithstanding the foregoing, and because it is agreed that time will be of
the essence in determining whether any payments are due to the claimant under
the Plan, a claimant may, if he or she desires, submit any claim for payment
under the Plan to arbitration. This right to select arbitration will be solely
that of the claimant and the claimant may decide whether or not to arbitrate in
his or her discretion. The “right to select arbitration” is not mandatory on the
claimant, and the claimant may choose in lieu thereof to bring an action in an
appropriate civil court. Once an arbitration is commenced, however, it may not
be discontinued without the mutual consent of both parties to the arbitration.
During the lifetime of the Eligible Employee only he or she can use the
arbitration procedure set forth in this section.
(b) Any claim for arbitration may be submitted as follows: if a claimant has
submitted a request to be paid under the Plan and the claim is finally denied by
the Administrator in whole or in part, the claim may be filed in writing with an
arbitrator of the claimant’s choice who is selected by the method described in
the next four sentences. The first step of the selection will consist of the
claimant submitting a list of five potential arbitrators to the Administrator.
Each of the five arbitrators must be either (1) a member of the National Academy
of Arbitrators located in the State of California or (2) a retired California
Superior Court or Appellate Court judge. Within one week after receipt of the
list, the Administrator will select one of the five arbitrators as the
arbitrator for the dispute in question. If the Administrator fails to select an
arbitrator within one week after receipt of the list, the claimant will then
designate one of the five arbitrators for the dispute in question.

17



--------------------------------------------------------------------------------



 



(c) The arbitration hearing will be held within seven days (or as soon
thereafter as possible) after the picking of the arbitrator. No continuance of
said hearing will be allowed without the mutual consent of the claimant and the
Administrator. Absence from or nonparticipation at the hearing by either party
will not prevent the issuance of an award. Hearing procedures which will
expedite the hearing may be ordered at the arbitrator’s discretion, and the
arbitrator may close the hearing in his or her sole discretion when he or she
decides he or she has heard sufficient evidence to satisfy issuance of an award.
(d) The arbitrator’s award will be rendered as expeditiously as possible and in
no event later than one week after the close of the hearing.
(e) In the event the arbitrator finds that the Administrator or the Employer has
breached the terms of the Plan, he or she will order the Employer to pay to the
claimant within two business days after the decision is rendered the amount then
due the claimant, plus, notwithstanding anything to the contrary in the Plan, an
additional amount equal to 20% of the amount actually in dispute. The award of
the arbitrator will be final and binding upon the Parties.
(f) The award may be enforced in any appropriate court as soon as possible after
its rendition. The Administrator will be considered the prevailing party in a
dispute if the arbitrator determines (1) that neither the Administrator nor the
Employer has breached the terms of the Plan and (2) the claim by the claimant
was not made in good faith. Otherwise, the claimant will be considered the
prevailing party. In the event that the Administrator is the prevailing party,
the fee of the arbitrator and all necessary expenses of the hearing (excluding
any attorneys’ fees incurred by the Administrator) including the fees of a
stenographic reporter, if employed, will be paid by the losing party. In the
event that the claimant is the prevailing party, the fee of the arbitrator and
all necessary expenses of the hearing (including all attorneys’ fees incurred by
the claimant in pursuing his or her claim and the fees of a stenographic
reporter, if employed) will be paid by the Employer by March 15 of the year
following the year in which the arbitrator determines who is the prevailing
party.
ARTICLE 8
SUCCESSORS AND ASSIGNMENT
8.1 Successors to an Employer
Subject to Section 8.2, each Employer will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Employer or of any
division or subsidiary thereof (the business and/or assets of which constitute
at least fifty percent (50%) of the total business and/or assets of the
Employer) to expressly assume and agree to perform the Employer’s obligations
under this Plan in the same manner and to the same extent that the Employer
would be required to perform them if such succession had not taken place.
8.2 Sale, Spin-Off, or Liquidation of an Employer
Except as provided in the following two sentences, if EIX sells (regardless of
whether pursuant to a stock sale or sale of all or substantially all of the
business and/or assets of the Employer), spins-off or liquidates an Employer
(other than EIX), this Plan shall be deemed to have been

18



--------------------------------------------------------------------------------



 



terminated as to all Eligible Employees employed by that Employer and such
Eligible Employees shall have no further rights under this Plan and shall have
no right to any payment or benefits under this Plan in respect of such
termination. If such a sale, spin-off or liquidation occurs after a Potential
Change in Control has occurred (and the Board has not declared in good faith
that the circumstances giving rise to the Potential Change in Control will not
result in an actual Change in Control) or during a Protected Period, the
preceding sentence shall not apply with respect to any Eligible Employee who was
employed immediately prior to the Potential Change in Control or start of the
Protected Period, as applicable, by EIX or an Employer other than the Employer
that is sold, spun off, or liquidated. The first sentence of this Section 8.2
will not apply to an Eligible Employee if (i) the Employer has entered a written
agreement with the Eligible Employee, (ii) the agreement has been approved by an
officer of EIX, (iii) the agreement provides specific conditions under which the
Eligible Employee will eligible for the benefits described in Section 2.3 in
connection with the sale or spin-off of the Employer, and (iv) those conditions
are met.
ARTICLE 9
ADMINISTRATION OF THE PLAN
9.1 Administrator Action
The Administrator shall act at meetings by affirmative vote of a majority of the
members of the Administrator. Any action permitted to be taken at a meeting may
be taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Administrator and such written consent is
filed with the minutes of the proceedings of the Administrator. A member of the
Administrator shall not vote or act upon any matter which relates solely to
himself or herself as an Eligible Employee. The Chairman or any other member or
members of the Administrator designated by the Chairman may execute any
certificate or other written direction on behalf of the Administrator.
9.2 Powers and Duties of the Administrator
The Administrator shall enforce this Plan in accordance with its terms, shall be
charged with the general administration of this Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the power and authority to do the following:
(a) To determine eligibility for and participation in this Plan;
(b) To construe and interpret the terms and provisions of this Plan;
(c) To compute and certify to the amount and kind of benefits payable to
Eligible Employees and their Beneficiaries, and to determine the amount of
withholding taxes to be deducted pursuant to Article 3;
(d) To maintain all records that may be necessary for the administration of this
Plan;
(e) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Eligible Employees, Beneficiaries or
governmental agencies as shall be required by law;

19



--------------------------------------------------------------------------------



 



(f) To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof; and
(g) To appoint a plan administrator or any other agent (which may include,
without limitation, one or more employees of EIX), and to delegate to them such
powers and duties in connection with the administration of this Plan as the
Administrator may from time to time prescribe.
9.3 Plan Interpretation
The Administrator will administer the Plan and interpret, construe and apply its
provisions in accordance with its terms and will provide direction and oversight
as necessary to management, staff, or contractors to whom day-to-day Plan
operations may be delegated. The Administrator will establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan. All decisions of the Administrator will be final and
binding.
9.4 Information
To enable the Administrator to perform its functions, each Employer shall supply
full and timely information to the Administrator on all matters relating to the
compensation of all Eligible Employees, their death or other cause of
termination, and such other pertinent facts as the Administrator may require.
9.5 Compensation, Expenses and Indemnity
The members of the Administrator shall serve without additional compensation for
their services hereunder beyond that which they are entitled as authorized by
the Board. The Administrator is authorized at the expense of EIX to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. EIX shall pay expenses and fees in connection with the
administration of this Plan. To the extent permitted by applicable law, EIX
shall indemnify and save harmless the Administrator and each member thereof, the
Board and each member thereof, and delegates of the Administrator who are
employees of EIX against any and all expenses, liabilities and claims, including
legal fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to this Plan,
other than expenses and liabilities arising out of willful misconduct. This
indemnity shall not preclude such further indemnities as may be available under
insurance purchased by EIX or provided by EIX under any bylaw, agreement or
otherwise, as such indemnities are permitted under state law.
ARTICLE 10
MISCELLANEOUS
10.1 Release and Agreement
Notwithstanding anything else contained herein to the contrary, each Employer’s
obligation to pay benefits to an Eligible Employee is subject to the condition
precedent that the Eligible Employee execute a valid and effective Severance
Agreement in the form attached hereto as Exhibit A (or such other form, which is
substantially the same as the form attached hereto as Exhibit A, as the
Administrator may require) and such executed agreement is received by EIX

20



--------------------------------------------------------------------------------



 



and the Eligible Employee’s Employer no later than 60 days after the Eligible
Employee’s Termination Date and is not revoked by the Eligible Employee or
otherwise rendered unenforceable by the Eligible Employee. The date the Eligible
Employee executes the Severance Agreement shall have no effect on the timing of
such benefits to be paid or provided under the Plan, which timing shall be
governed by Section 2.3
10.2 Term of the Plan
(a) This Plan will commence on the Effective Date and shall continue in effect
through December 31, 2009. However, at the end of such initial period and, if
extended, at the end of each additional year thereafter, the term of this Plan
shall be extended automatically for one additional year, unless the
Administrator (or the Board) delivers written notice at least six months prior
to the end of such term, or extended term, to each Eligible Employee that this
Plan will not be extended, and if such notice is timely given this Plan will
terminate at the end of the term then in progress; provided, however, that this
provision for automatic extension shall have no application following a
Potential Change in Control (unless and until the Board declares in good faith
that the circumstances giving rise to the Potential Change in Control will not
result in an actual Change in Control) or a Change in Control, in which case the
provisions of Section 10.2(b) or Section 10.2(c), respectively, shall apply.
(b) If a Potential Change in Control occurs, the Administrator (or the Board)
may not give notice that the term of this Plan will not be extended, or will not
be further extended, as the case may be, unless and until the Board declares in
good faith that the circumstances giving rise to the Potential Change in Control
will not result in an actual Change in Control or an actual Change in Control
occurs.
(c) In the event a Change in Control occurs during the initial or any extended
term, this Plan will remain in effect for the longer of:
(1) twenty-four months beyond the month in which such Change in Control
occurred; or
(2) as to any Eligible Employee who incurs a Qualifying Termination Event, until
all obligations of each Employer hereunder to that Eligible Employee have been
fulfilled. Any subsequent Change in Control (“Subsequent Change in Control”)
that occurs during the initial or any extended term shall also continue the term
of this Plan until the later of:
(i) twenty-four months beyond the month in which such Subsequent Change in
Control occurred; or
(ii) as to any Eligible Employee who incurs a Qualifying Termination Event,
until all obligations of each Employer hereunder have been fulfilled to that
Eligible Employee; provided, however, that if a Subsequent Change in Control
occurs, it shall only be considered a Change in Control under this Plan if it
occurs no later than twenty-four months after the immediately preceding Change
in Control or Subsequent Change in Control.

21



--------------------------------------------------------------------------------



 



(d) The foregoing provisions of this Section 10.2 are subject to the provisions
of Section 8.2 as to any Eligible Employee that is employed by an Employer that
is sold or spun-off by EIX.
10.3 Employment Status
Except as may be provided under any other written agreement between an Eligible
Employee and his or her Employer, the employment of the Eligible Employee by his
or her Employer is “at will,” and may be terminated by either the Eligible
Employee or the Employer at any time, subject to applicable law. Payments made
under this Plan shall not give any person the right to any benefits provided to
persons retained in an Employer’s employ (such as, without limitation, health
and dental benefits). Except as may otherwise be required by law or set forth
specifically in such plans or as otherwise expressly provided in this Plan, such
benefits shall terminate as of the date the Eligible Employee’s employment by an
Employer terminates.
10.4 Gender, Singular and Plural
All pronouns and variations thereof will be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.
10.5 Validity
If any provision of the Plan is held invalid, void or unenforceable, the same
will not affect, in any respect whatsoever, the validity of any other provisions
of the Plan.
10.6 Modification
The Administrator or the Board may from time to time amend this Plan in any way
it determines to be advisable; provided, however, that no such amendment shall
be effective without the consent of each affected Eligible Employee (or the
Eligible Employee’s legal representative) if it is adopted (a) after a Potential
Change in Control (unless and until the Board determines in good faith that the
circumstances giving rise to the Potential Change in Control will not result in
an actual Change in Control or an actual Change in Control occurs), or
(b) during a Protected Period. No provision of this Plan may be waived unless as
to an Eligible Employee such waiver is agreed to in writing and signed by the
Eligible Employee (or the Eligible Employee’s legal representative) and by an
authorized member of the Administrator (or the Board) or its designee or legal
representative.
10.7 Notice
For purposes of this Plan, notices, including Notice of Termination, and all
other communications provided for in this Plan shall be in writing and shall be
deemed to have been duly given when delivered or on the date stamped as received
by the U.S. Postal Service for delivery by certified or registered mail, postage
prepaid and addressed:
(a) if to the Eligible Employee, to his or her latest address as reflected on
the records of EIX or his or her Employer, and

22



--------------------------------------------------------------------------------



 



(b) if to an Employer, to the attention of EIX’s Corporate Secretary at the
address of EIX’s principal executive offices; or to such other address as either
party may furnish to the other in writing for the delivery of notices to that
party, with specific reference to this Plan and the importance of the notice,
except that a notice of change of address shall be effective only upon receipt
by the other party.
10.8 Applicable Law
The Plan will be governed and construed in accordance with the laws of
California except where the laws of California are preempted by ERISA.
10.9 WARN Act
Benefits payable under this Plan are intended to satisfy, where applicable, any
EIX or other Employer’s obligations under the Federal Worker Adjustment and
Retraining Notification Act and any similar obligations that EIX or any other
Employer may have under any successor or other severance pay statute.
10.10 Statutes and Regulations
Any reference to a statute or regulation herein shall include any successor to
such statute or regulation.
IN WITNESS WHEREOF, EIX has caused its duly authorized officer to execute this
restatement of the Plan effective December 31, 2008.

        EDISON INTERNATIONAL
    /s/ Diane L. Featherstone     Diane L. Featherstone           

23



--------------------------------------------------------------------------------



 



EXHIBIT A
SEVERANCE AGREEMENT
          This Severance Agreement (this “Agreement”), made this ___ day of ___,
___(the “Termination Date”), by and between ___, an individual (the
“Individual”), and Edison International, a California corporation (the
“Company”), is a severance agreement that includes a release, a confidentiality
agreement, and an agreement not to solicit employees or customers, and certain
other terms and conditions.
RECITALS
          A. The Individual and the Company desire to terminate the Individual’s
employment by the Company and/or one or more of its current or former
subsidiaries or affiliates (collectively, the Company and its current or former
subsidiaries and affiliates are referred to herein as the “Company Group”).
          B. The Individual and the Company further desire to resolve all
pending and potential actions and issues between the Individual and each member
of the Company Group without the further expenditure of time and expense of
litigation and, for that reason, have entered into this Agreement.
          C. The Company maintains the Edison International 2008 Executive
Severance Plan (the “Plan”). The Company’s (and/or another member of the Company
Group’s) obligation to pay severance benefits to the Individual under and in
accordance with the terms of the Plan, which benefits are summarized and
attached to this Agreement as Exhibit A (the “Severance Benefits”), is subject
to the condition precedent that the Company timely receive this Agreement from
the Individual and that the Individual does not revoke or otherwise render this
Agreement unenforceable.
AGREEMENT
          In consideration of the covenants undertaken and the releases
contained in this Agreement, and the Individual’s right to receive the Severance
Benefits, the Individual and the Company agree as follows:
          1. Termination of Employment
          The Individual and the Company agree that the Individual’s employment
by the Company and/or one or more of the other members of the Company Group
shall be, and it hereby is, terminated. Accordingly, the Individual hereby
resigns any and all of his or her positions, offices, and/or directorships with
each entity in the Company Group and any employment agreement(s) between the
Individual and one or more members of the Company Group be, and they hereby are,
terminated.

A-1



--------------------------------------------------------------------------------



 



          2. Severance Benefit
          The Company and/or the appropriate member of the Company Group will
pay to the Individual the Severance Benefits in accordance with the terms of the
Plan.
          3. Release by the Individual
          Except for those obligations created by or arising out of this
Agreement, the Individual on behalf of himself or herself, his or her
descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby covenants not to sue and fully releases and
discharges the Company, its parent (if any), the Company’s subsidiaries and
affiliates, past and present, and each of them, as well as its and their
trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as “Releasees,”
with respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he or she now owns or holds or he or she has at any time
heretofore owned or held or may in the future hold as against said Releasees,
arising out of or in any way connected with the Individual’s employment
relationship with any member of the Company Group, or the termination of his or
her employment or any other transactions, occurrences, acts or omissions or any
loss, damage or injury whatever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Agreement including,
without limiting the generality of the foregoing, any claim under Section 1981
of the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act of 1993, the California Fair Employment and Housing
Act, the California Family Rights Act, any other claim under any other federal,
state or local law or regulation, and any other claim for severance pay, bonus
or incentive pay, sick leave, holiday pay, vacation pay, life insurance, health
or medical insurance or any other fringe benefit, medical expenses, or
disability (except vested benefits that the Individual may be entitled to
receive under and in accordance with the terms of the Plan, as such benefits are
outlined in Exhibit A hereto, or vested benefits that the Individual may be
entitled to receive under and in accordance with the terms of the [Company to
list any other plans in which the Individual has a vested right to receive
benefits following the Termination Date]). Exhibit A is incorporated herein by
this reference.
          4. Known and Unknown Claims
          It is the intention of the Individual and the Company in executing
this instrument that the same shall be effective as a bar to each and every
claim, demand and cause of action hereinabove specified. In furtherance of this
intention, the Individual hereby expressly waives any and all rights and
benefits conferred upon him or her by the provisions of SECTION 1542 OF THE
CALIFORNIA CIVIL CODE and expressly consents that this Agreement shall be given
full force and effect according to each and all of its express terms and
provisions, including those related to unknown and unsuspected claims, demands
and causes of action, if

A-2



--------------------------------------------------------------------------------



 



any, as well as those relating to any other claims, demands and causes of action
hereinabove specified. SECTION 1542 provides: “A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT
THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.” The Individual acknowledges that he or
she may hereafter discover claims or facts in addition to or different from
those which he or she now knows or believes to exist with respect to the subject
matter of this Agreement and which, if known or suspected at the time of
executing this Agreement, may have materially affected this settlement.
Nevertheless, the Individual hereby waives any right, claim or cause of action
that might arise as a result of such different or additional claims or facts.
The Individual acknowledges that he or she understands the significance and
consequence of such release and such specific waiver of SECTION 1542.
          5. Other Waiver by the Individual
          The Individual expressly acknowledges and agrees that, by entering
into this Agreement, he or she is waiving any and all rights or claims that he
or she may have arising under the Age Discrimination in Employment Act of 1967,
as amended, which have arisen on or before the date of execution of this
Agreement.
          6. Confidentiality
          The Individual represents and covenants that he or she has not
previously and that he or she will not at any time, unless compelled by lawful
process, disclose or use for his or her own benefit or purposes or the benefit
or purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company, any trade secrets, or other confidential data or information relating
to customers, development programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, or plans of
any member of the Company Group; provided that the foregoing shall not apply to
information which is generally known to the industry or the public other than as
a result of the Individual’s breach of this covenant. The Individual agrees that
he or she will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of any entity within the Company Group,
except that he or she may retain personal notes, notebooks and diaries that do
not contain confidential information of the type described in the preceding
sentence. The Individual further agrees that he or she will not retain or use
for his or her account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of any entity within the Company Group.
          7. No Solicitation
          The Individual represents and covenants that he or she has not
previously and that during the period commencing on the date hereof and ending
on the second anniversary of the date hereof (the “Limitation Period”) he or she
will not influence or attempt to influence customers of any entity within the
Company Group (as it may now or in the future be composed), either directly or
indirectly, to divert their business away from the Company Group to any
individual, partnership, firm, corporation or other entity then in competition
with the

A-3



--------------------------------------------------------------------------------



 



business of any entity within the Company Group. The Individual represents and
covenants that he or she has not previously and that he or she will not at any
time during the Limitation Period directly or indirectly solicit any person who
is then, or at any time within six months prior thereto was, an employee of an
entity within the Company Group who earned annually $25,000 or more as an
employee of such entity during the last six months of his or her own employment
to work for any business, individual, partnership, firm, corporation, or other
entity then in competition with the business of any entity within the Company
Group.
          8. Representations by the Individual
          The Individual further expressly acknowledges, represents, and agrees
that:
          a. He or she was not otherwise entitled to the Severance Benefits (in
the event that the Individual is entitled to severance benefits under any
federal or state law, the Individual acknowledges, represents and agrees that he
or she was not otherwise entitled the level of Severance Benefits being offered
and that such benefits exceed the minimum required statutory level of benefits
that he or she may have otherwise been entitled to);
          b. His or her right to receive the Severance Benefits is consideration
for his or her agreements herein and the Severance Benefits (to the extent that
they exceed any minimum required statutory level of benefits) would not be paid
if he or she did not execute and deliver this Agreement;
          c. The restrictions on him or her which are set forth in Sections 6
and 7 are reasonable;
          d. He or she was orally advised by the Company and is hereby advised
in writing by this Agreement to consult with an attorney before signing this
Agreement;
          e. He or she was given a copy of this Agreement on the Termination
Date, and informed that he or she had up to forty-five (45) days within which to
consider the Agreement;
          f. He or she was informed that he or she has seven (7) days following
the date of execution of the Agreement in which to revoke the Agreement; and g.
He or she has had the opportunity to consult with his or her advisors and
attorneys regarding this Agreement (including, without limitation, its terms,
conditions, and effects) and represents that he or she has so consulted with
such advisors and attorneys.
          9. Confidentiality of the Agreement
          The parties agree that the terms and conditions of this Agreement
shall remain confidential as between the parties and they shall not, except as
required by law, disclose them to any other person other than family members,
and legal and financial advisors. Without limiting the generality of the
foregoing, the parties will not respond to or in any way participate in or
contribute to any public discussion, notice or other publicity concerning, or in
any way relating to, execution of this Agreement or the events (including any
negotiations) which led to the termination of the Individual’s employment.
Without limiting the generality of the foregoing, the

A-4



--------------------------------------------------------------------------------



 



Individual specifically agrees that he or she shall not disclose information
regarding this Agreement or the termination of his or her employment to any
current or former employee of any entity in the Company Group (other than the
Company’s executive officers), except to the extent required by law or
authorized in writing by the Company’s General Counsel. The Individual hereby
agrees that disclosure by him or her of any of the terms and conditions of this
Agreement in violation of the foregoing shall constitute and be treated as a
material breach of this Agreement.
          10. No Prior Assignment or Transfer
          The Individual warrants and represents to the Company that he or she
has not heretofore assigned or transferred to any person not a party to this
Agreement any released matter or any part or portion thereof and he or she shall
defend, indemnify and hold harmless the Releasees from and against any claim
(including the payment of attorneys’ fees and costs actually incurred whether or
not litigation is commenced) based on or in connection with or arising out of
any such assignment or transfer made, purported or claimed.
          11. No Further Employment Rights
          The Individual and the Company acknowledge that any employment
relationship between the Individual and the Company Group terminated on the
Termination Date, and that they have no further employment or contractual
relationship except as may arise out of this Agreement and that the Individual
waives any right or claim to reinstatement as an employee of any member of the
Company Group. In the event any member of the Company Group receives inquiries
about the Individual from prospective employers, such member shall provide to
such persons or entities only the following information: confirmation of the
Individual’s employment dates, position history, salary history, and that the
Individual’s employment with the Company Group was mutually terminated.
          12. Taxes
          The Individual agrees that he or she shall be exclusively liable for
the payment of all federal and state taxes which may be due as the result of the
consideration that he or she receives pursuant to this Agreement and the
Individual hereby represents that he or she shall make payments on such taxes at
the time and in the amount required of him or her. In addition, the Individual
hereby agrees fully to defend, indemnify and hold harmless Releasees and each of
them from payment of taxes or penalties that are required of them by any
government agency at any time as the result of payment of the consideration set
forth herein. The individual further agrees to comply with the provisions of
Article 7 of the Plan including, without limitation, the notice and repayment
provisions thereof. The Individual further agrees to provide the Releasees and
each of them with any tax information that they or it may reasonably request.
          13. Beneficiaries and Successors
          Each Releasee shall be deemed to be a beneficiary of the Individual’s
promises and representations made herein. In the event of a merger,
consolidation, or transfer or sale of all or substantially all of the assets of
the Company with or to any other individual(s) or entity, this Agreement shall
inure to the benefit of such successor. In the event of a merger, transfer or
sale

A-5



--------------------------------------------------------------------------------



 



of the stock or assets of an entity in the Company Group that results in such
entity not continuing as a member of the Company Group, the Individual’s
promises and representations made herein shall continue to inure to the benefit
of such entity as well as the Company.
          14. Entire Agreement
          This instrument constitutes and contains the entire agreement and
understanding concerning the Individual’s relationship with the Company Group,
the termination of the Individual’s employment, and the other subject matters
addressed herein between the parties, and supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matters hereof. This is an integrated document.
          15. Revocability
          The Individual may revoke this Agreement in its entirety during the
seven (7) days following execution of this Agreement by the Individual. Any
revocation of this Agreement must be in writing, clearly state that it is a
revocation of this Agreement, and be hand delivered to, or delivered in such a
manner to ensure receipt by, the General Counsel of the Company during the
revocation period. This Agreement will become effective, enforceable, and
irrevocable upon seven (7) days following its execution by the Individual,
unless it is revoked during the seven-day period.
          16. Severability
          If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of
this Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.
          17. Governing Law
          This Agreement shall be deemed to have been executed and delivered
within the State of California, and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
the laws of the State of California without regard to principles of conflict of
laws.
          18. Mandatory Arbitration
          Except for the injunctive relief provided for and contemplated by the
following paragraph, which is expressly hereby excluded from this paragraph, any
dispute or controversy between the Individual, on the one hand, and the Company
(or any other Releasee), on the other hand, in any way arising out of, related
to, or connected with this Agreement or the subject matter thereof, or arising
out of or related to any other dispute between the Individual and the Company or
any other member of the Company Group, now or in the future, shall be resolved
through final and binding arbitration in Los Angeles, California, in accordance
with the arbitration provisions contained in the Plan. It is further expressly
agreed that Company will or would suffer irreparable injury if the Individual
were to breach Section 6 or 7 of this Agreement and that, regardless of the
dispute resolution provisions set forth in the foregoing paragraph, the

A-6



--------------------------------------------------------------------------------



 



Company would by reason of such breach or potential breach be entitled to
injunctive relief in a court of appropriate jurisdiction, and the Individual
further consents and stipulates to the entry of such injunctive relief in such a
court prohibiting the Individual from engaging in any act, conduct, or
relationship in violation of, or that would reasonably result in a violation of,
this Agreement.
          19. Counterparts, Headings
          This Agreement may be executed in counterparts, and each counterpart,
when executed, shall have the efficacy of a signed original. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose. The headings in this Agreement are only for convenience and ease of
reference and are not to be considered in construction or interpretation.
          20. Waiver, Amendment
          Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition, nor shall any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times. No waiver shall be binding unless in writing and signed by
the party waiving the breach. No amendment of any term or provision of this
Agreement shall be binding unless in writing and signed by all parties to this
Agreement.
          21. No Presumption
          In entering this Agreement, the parties represent that they have had
full opportunity to consult with attorneys of their own choice, that the parties
have completely read and understood the terms of this Agreement and voluntarily
accepted such terms. If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties,
and no presumption or burden of proof will arise favoring or disfavoring any
party because it or its representatives drafted any of the provisions of this
Agreement.
          22. Additional Acts
          All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the basic terms and intent of this
Agreement and which are not inconsistent with its terms.
          23. I have read the foregoing Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences. I declare under penalty of perjury under the laws of the
United States and the State of California that the foregoing is true and
correct.

A-7



--------------------------------------------------------------------------------



 



          EXECUTED on the Termination Date at Los Angeles County, California.

            The Individual Signature:                    Print Name:          
      

          EXECUTED on the Termination Date at Los Angeles County, California.

            The Company          By:                  Print Name:               
    Its:                 

          ENDORSEMENT
          I                      (the Individual named in the foregoing
Agreement), hereby acknowledge that I was given 45 days to consider the
foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 45-day period. I declare under penalty of perjury under the
laws of the United States and the State of California that the foregoing is true
and correct.
          EXECUTED this ___ day of ___, ___, at Los Angeles County, California.

            Signature:                   Print Name:                 

A-8